DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination February 9, 2022.  Claims 1-8, 10-12, 14-18 and 20 have been amended.  Claims 9, 13 and 19 have been canceled.  Claims 1-8, 10-12, 14-18 and 20 are pending and have been examined in this application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-8, 10-12, 14-18 and 20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, independent claim 12 is directed to a method.  These claims fall within the four statutory categories of invention.

receives a real-time or non-real-time communication from a customer associated with a customer, generate a work item representing the real-time or non-real-time communication received from the customer; determine that the customer associated is unknown and that additional information regarding the customer is needed; in response to determining that additional information is needed, request to communicate with a first external Data Service Provider (DSP), additional data associated with the customer select an offer based on the additional data from the first external DSP; and transfer the selected offer to the customer.  These limitations comprise commercial interactions including, marketing, sales activities, or behaviors, and business relations; as well as managing personal behavior or relationships or interactions between people including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the abstract idea.  In particular the claim recites the additional elements of:  a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; with the customer communication endpoint; via an additional interface that enables the server; communication endpoint, which are recited at a high level of generality and are mere instructions to carry out the abstract idea on a computer and/or are merely the use of a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of by a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; and an additional interface that enables the server to, wherein the instructions further enable the server.  Viewing these limitations individually, the limitations generically, referring to a server, a microprocessor, a computer memory, a network interface, communication endpoint, additional interface and communication element, do not 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-8, 10-11 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Claims 12, 14-18, 20 suffer from substantially the same deficiencies as outlined with respect to claims 1-8, 10-11 and are also rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Kats (US Publication 2021/0344792).
A.	In regards to Claims 1 and 12, Horton discloses, system and method comprising:
	 server having a microprocessor, Horton [0019];
	a computer memory, Horton [0019]; 
	a network interface, wherein the network interface receives a real-time or non-real-time communication from a customer communication endpoint associated with a customer via a communication network and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to generate a work item representing the real-time or non-real-time communication received from the customer communication endpoint; Horton [0019; 0016: customer may initiate a customer service interaction with a service or product provider by calling a service agent via customer telephone 104 over voice network and/or communicating by interactive text message via customer computer via data network; 0024: CSM server communicates with the customer computer, the telephony server and other computing devices over the data network using one or more of the communications standards; 0050: telephony server transfers the basic customer information to the CSM server. The customer call is assigned to a service agent];
	select an offer based on the additional data from the first external DSP; Horton [0043: server software may provide additional customer information from one or more databases to CSM server. The server software may include and/or have access to one or more databases of information available remotely from the third party server. The database information may include additional customer information from third party data database, additional offer information from third party offer database; 0055: CSM server communicate with a third party server over the Internet or via a direct connection]

	Horton does not specifically disclose, determine that the customer associated with the customer communication endpoint is unknown and that additional information regarding the customer is needed; this is disclosed by Kats [0350: indication of a call from an unknown caller is detected and/or received. The indication is provided to a content gathering function that uses caller ID for the call to find and gather information about the caller].
	in response to determining that additional information is needed, request, via an additional interface that enables the server to communicate with a first external Data Service Provider (DSP), additional data associated with the customer.  This is disclosed by Kats [0340: enhancing information about unknown callers may include generating a profile, such as an SCM data structure, for unknown callers based on information gathered about the caller from external data sources].
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Horton with the teachings from Kats with the motivation to provide methods and systems for a sender-controlled contact media content (SCCMC) that can be sent among mobile devices, providing rich interactions among users upon the occurrence of contact events; such as offering-related interactions (such as offering extended warranties, upgrades, exchanges, or the like); call-center interactions (such as when a call center worker returns a call from a customer or responds to a request by a customer for a call). Kats [0608].
Claim 2, Horton discloses, wherein the system is a contact center. Horton [0007 customers who contact customer service centers have traditionally contacted customer service centers by telephone. More recently, customers have been using email and on-line interactive text messaging to contact customer service].  
C.	In regards to Claims 3 and 14, Horton discloses, wherein selecting the offer causes the server to: 
	identify, attributes of the customer associated with the customer communication endpoint; Horton [0063: client specific attributes may include detailed financial information];
	and route the identified attributes of the customer to an agent communication endpoint for display on the agent communication endpoint.  Horton [0058: CSM server may evaluate the economic value and other financial attributes of the current offers for the customer. The economic value may include analysis of various financial characteristics of the customer to determine whether an eligible and qualified customer will receive a benefit from the particular offer. 0051: CSM server provides service response information to the service agent, as shown. The service response information may be customized and contoured based on various information about the user. The service response information is used by the service agent to respond to the customer's service request. More specifically, the CSM server may provide the service agent service response cue information such as virtual cue cards, narrative text, hyperlinked web pages, or other easily readable sequence of information to use in assisting the customer].  
D.	In regards to Claims 4 and 15, Horton discloses, wherein the instructions further cause the server to: 
	automatically adjust, based on a history of customer selected offers, one or more selection criteria, wherein the automatically adjusted one or more selection criteria are used to at least one of: change how a second offer is selected for a second real-time or non-real-time communication, remove a third offer from a plurality of offers, add a new offer to the plurality of 
E.	In regards to Claims 6 and 16, Horton discloses, wherein the agent communication endpoint is at least one of: an interactive voice response system, a contact center queue, a contact center pool, a voicemail system, a chat bot, an email bot, a text messaging bot, a software application, and a web page.  Horton [0065: offer cue information may be provided to the service agent via a graphical user interface on the service agent's computer].  
F.	In regards to Claims 11 and 20, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint, wherein the identified device type is used to: select the first selected offer.  Horton [0020; 0048: selected current offer may be one of multiple offers for which the customer is likely qualified for and that has a chance of being accepted by the customer].

Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Kats (US Publication 2021/0344792) in further view of Goad (US Publication 2011/0137776).
A.	In regards to Claim 5, Horton does not specifically disclose, wherein the offer is selected based on calling a machine learning model.  This is disclosed by Goad [0103: by storing the user's responses to previously-presented recommendations (whether or not the user actually purchased the recommendations), the advisor engine is able to provide “fresh” or new recommendations every time the user employs the system. For example, if a given user has previously rejected, on multiple occasions, offers for “bundles” of services then the engine may 
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Kats with the teachings from Goad with the motivation to maintains long term customer relationships and enrich user experience by permitting users to configure their accounts to receive timely updates on usage trends, and setup alerts for newly available money saving deals.  Goad [0103].
B.	In regards to Claims 7 and 17, Horton does not specifically disclose, the additional interface requests additional data from a second external DSP.  This is disclosed by Goad [0104: the system may obtain information to populate the various databases directly from the user, from third party product and service providers, or from external financial sources, geographical data sources, census data sources, and so on; 0129: for example, information in the address database may be pre-populated from one or more external information sources or external databases, such as the U.S. Postal Service database, real estate databases, census information, third party providers].  The motivation for the modification being the same as that set forth in claim 5.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Kats (US Publication 2021/0344792) in further view of Vasquez (US Publication 2012/0027184).
A.	In regards to Claims 8 and 18, Horton does not specifically disclose, wherein in the selected offer is provided in the form of at least one of: playing in a message while the work item is on hold in a contact center queue, playing a video while the work item is on hold in the contact center queue, sending a text message while the work item is on hold in the contact center queue, and updating a web page while the work item is on hold in the contact center 
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Horton with the teachings from Vasquez with the motivation to provide information of interest to callers that may include offers for goods, services, upgrades to existing goods/services, etc., provided to a caller while the call is queued and waiting to be answered by a human agent. Vasquez [0010].

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Kats (US Publication 2021/0344792) in further view of Sharpe (US Publication 2016/0142541).
A.	In regards to Claim 10, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint; Horton [0020];
	Horton does not specifically disclose, format the selected offer based on the identified device type of the customer communication endpoint; Sharpe [0219: Omni-channel platform enables or allows the same information to be available to customers in multiple formats--from cell phone apps to websites to wireless devices like tablets];
	before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Vasquez with the teachings from Sharpe with the motivation to provide a means to have different device types share information in a proper format.  Sharpe [0219];
	Horton discloses, and send the formatted selected offer to the customer communication endpoint.  Horton [0053: CSM server guides the service agent in presenting the targeted, customized offer to the customer].  



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims do not recite any elements or limitations which fall within the enumerated groupings of abstract ideas, because each feature of each claim is necessarily tied to a computer element.  The Examiner respectfully disagrees.  The claimed limitations are directed towards the abstract grouping of Certain Methods of Organizing Human Activity and do not have an additional element that integrate the abstract idea into a practical application.  That the claim functions require a computer element does not make the abstract idea less abstract.  See TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (“It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea”).
	Applicant argues that the claims are directed to a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea since, for example, they do not attempt to monopolize all implementations of providing feedback to a user.  The Examiner respectfully disagrees.  The claims are directed to abstract ideas and do not provide any additional elements which integrate the abstract idea into a practical application or are significantly more, see 101 analysis above.  Furthermore, while monopolizing (i.e. preemption) is the concern underlying the judicial exceptions, it is not used as a stand‐alone test for eligibility; instead questions of preemption are inherent in the two‐part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore 2  See MPEP 2106.04(I).  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are rendered moot in light of the new grounds of rejection.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 517-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).
        2 Alice Corp., 134 S. Ct. at 2355‐56